DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-16 are allowable.
The primary reasons for allowance of claim 1 in the instant application is the combination with the inclusion in these claims that “a first logical address range corresponding to cold data stored in the nonvolatile memory, and a processing amount for turning a cold block that comprises the cold data into a block to which data is writable; and reading the cold data from the nonvolatile memory in accordance with a read command that is received from the host and designates the first logical address range, and transmitting the read cold data to the host”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
The primary reasons for allowance of claim 12 in the instant application is the combination with the inclusion in these claims that “a first logical address range corresponding to cold data stored in the nonvolatile memory, and a processing amount for turning a cold block comprising the cold data into a block to which data is writable; issuing a read command designating the first logical address range to the storage device; and receiving the cold data from the storage device”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
As allowable subject matter has been indicated, applicant's response must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and § 707.07(a) of the MPEP.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U YU/Primary Examiner, Art Unit 2135